DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed 2/1/2021, are pending.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application 15/374,345, now US Patent 10,909,173, filed 12/9/2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

6.	Claim 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14, respectively, of U.S. Patent No. 10,909,173 in view of Lienhart et al. (US Publication 2013/0108173 A1)
Claims 1, 10, and 14 of US Patent 10,909,173 teach all the limitations of claims 1, 9, and 15 of the instant application, respectively, except for “identify the monitored media based on media identification information associated with the matched reference signature;” as recited in claim 1 and similarly in claims 9 and 15.
Lienhart teaches “identify the monitored media based on media identification information associated with the matched reference signature;” (paragraphs 0145, 0147, 0187, video recognition and identification is performed based on comparing fingerprints for channel identification)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the instant application’s apparatus node, computer-readable medium, and method to perform reference signature mapping and updating for media identification with Lienhart’s ability to identify media based on reference fingerprint comparison to identify channel identifiers. The motivation for doing so would be to better provide content detection and recognition (paragraphs 0004, 0006).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 7-10, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lienhart et al. (US Publication 2013/0108173 A1) in view of Seet et al. (US Publication 2010/0318587 A1)
As per claim 1, Lienhart teaches A compute node comprising: (see Abstract)
at least one processor to: (paragraph 0190, microprocessor)
determine a signature node number for a first site signature of a plurality of site signatures, the site signatures representative of monitored media; (paragraph 0137, 0142, 0144, a fingerprint is determined from a video stream containing channel identifier information, fingerprint interpreted as a signature and channel identifier interpreted as signature node number)

and identify the monitored media based on media identification information associated with the matched reference signature; (paragraphs 0145, 0147, 0187, video recognition and identification is performed based on comparing fingerprints for channel identification)
While Lienhart teaches storing fingerprints for comparison (paragraph 0139), Lienhart does not explicitly indicate a first memory partition to store the reference signatures.
Seet teaches a first memory partition to store the reference signatures. (paragraphs 0022, 0028, 0029, reference fingerprints and test fingerprints are stored in partitions for comparison).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Lienhart’s method of performing video recognition based on fingerprint comparison with Seet’s ability to store fingerprints from references and test media in partitions of data repository. This gives the user the ability to improve 
As per claim 2, Lienhart teaches the matched reference signature is a first matched reference signature, the compute node is a first compute node, the reference signatures are a first set of reference signatures, (paragraph 0056, network interface device, paragraph 0119, fingerprint subset)
and further including: a second compute node associated with a second set of the reference signatures different than the first set of the reference signatures, the second compute node to, in response to a determination that the signature node number for the first site signature corresponds to a second node number assigned the second compute node, compare the neighborhood of site signatures including the first site signature to ones of the second set of the reference signatures to identify a second matched reference signature; (paragraph 0090, 0091, fingerprint comparison, and paragraphs 0111, 0137, 0145, channel identifier)
and a second memory partition, the second memory partition different than the first memory partition, the second memory partition to store the second set of the reference signatures. (paragraph 0080, 0120, different regions for fingerprints)
As per claim 3, Lienhart teaches the first compute node and the second compute node operate in parallel to determine whether the signature node number for the first site signature corresponds to the first node number assigned to the first compute node and the signature node number for the first site signature corresponds to the second node number assigned to the second compute node. (paragraph 0053, 
As per claim 7, Lienhart teaches the one or more processors are to determine the signature node number for the first site signature based on (1) a number associated with the first site signature and (2) a total number of compute nodes. (paragraphs 0145, 0146, 0148, channel identifier)
As per claim 8, Lienhart teaches the one or more processors are to perform a first modulo operation based on the first site signature and the total number of compute nodes to determine the signature node number. (paragraphs 0150, 0151, 0168,  channel detection)

As per claim 9, Lienhart teaches A non-transitory computer readable medium comprising machine readable instructions which, when executed, cause a compute node to at least: (see Abstract)
determine a signature node number for a first site signature of a plurality of site signatures, the site signatures representative of monitored media; (paragraph 0137, 0142, 0144, a fingerprint is determined from a video stream containing channel identifier information, fingerprint interpreted as a signature and channel identifier interpreted as signature node number)
and in response to a determination that a reference signature corresponding to the first site signature is stored at the compute node: compare a neighborhood of site signatures including the first site signature to reference signatures to identify a matched reference signature included in the reference signatures, the matched reference 
and identify the monitored media based on media identification information associated with the matched reference signature, (paragraphs 0145, 0147, 0187, video recognition and identification is performed based on comparing fingerprints for channel identification)
While Lienhart teaches storing fingerprints for comparison (paragraph 0139), Lienhart does not explicitly indicate the reference signatures stored in a first memory partition.
Seet teaches the reference signatures stored in a first memory partition. (paragraphs 0022, 0028, 0029, reference fingerprints and test fingerprints are stored in partitions for comparison).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Lienhart’s method of performing video recognition based on fingerprint comparison with Seet’s ability to store fingerprints from references and test media in partitions of data repository. This gives the user the ability to improve the speed of matching fingerprints. The motivation for doing so would be to better balance search loads for media matching systems through database partitions (paragraphs 0006, 0007).
As per claim 10, Lienhart teaches the matched reference signature is a first matched reference signature, the compute node is a first compute node, the reference signatures are a first set of reference signatures, (paragraph 0056, network interface device, paragraph 0119, fingerprint subset)
and the machine readable instructions, when executed, further to cause the compute node to, in response to a determination that the signature node number for the first site signature corresponds to a second number assigned to a second compute node, compare the neighborhood of site signatures including the first site signature to ones of a second set of the reference signatures to identify a second matched reference signature, (paragraph 0090, 0091, fingerprint comparison, and paragraphs 0111, 0137, 0145, channel identifier)
 the second set of the reference signatures stored in a second memory partition, the second memory partition different than the first memory partition. (paragraph 0080, 0120, different regions for fingerprints)
As per claim 14, Lienhart teaches the machine readable instructions, when executed, cause the compute node to at least determine the signature node number for the first site signature based on (1) a number associated with the first site signature and (2) a total number of compute nodes. (paragraphs 0145, 0146, 0148, channel identifier)

As per claim 15, Lienhart teaches A method comprising: (see Abstract)
determining, by executing an instruction with a processor, a signature node number for a first site signature of a plurality of site signatures, the site signatures representative of monitored media; (paragraph 0137, 0142, 0144, a fingerprint is 
and in response to a determination that the signature node number for the first site signature corresponds to a first node number assigned to a compute node: comparing, by executing an instruction with the processor, a neighborhood of site signatures including the first site signature to reference signatures to identify a matched reference signature included in the reference signatures, the matched reference signature matching one or more of the neighborhood of site signatures; (paragraphs 0086, 0091, 0097, fingerprints from video stream sources are compared with known fingerprints based on channel information, and paragraphs 0139, 0142, 0144, 0145, a fingerprint comparison identifies matches with known fingerprints associated with known channel numbers).
and identifying, by executing an instruction with the processor, the monitored media based on media identification information associated with the matched reference signature, (paragraphs 0086, 0091, 0097, fingerprints from video stream sources are compared with known fingerprints based on channel information, and paragraphs 0139, 0142, 0144, 0145, a fingerprint comparison identifies matches with known fingerprints associated with known channel numbers).
and identify the monitored media based on media identification information associated with the matched reference signature, (paragraphs 0145, 0147, 0187, video recognition and identification is performed based on comparing fingerprints for channel identification)

Seet teaches the reference signatures stored in a first memory partition. (paragraphs 0022, 0028, 0029, reference fingerprints and test fingerprints are stored in partitions for comparison).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Lienhart’s method of performing video recognition based on fingerprint comparison with Seet’s ability to store fingerprints from references and test media in partitions of data repository. This gives the user the ability to improve the speed of matching fingerprints. The motivation for doing so would be to better balance search loads for media matching systems through database partitions (paragraphs 0006, 0007).
As per claim 16, Lienhart teaches the matched reference signature is a first matched reference signature, the compute node is a first compute node, the reference signatures are a first set of reference signatures, (paragraph 0056, network interface device, paragraph 0119, fingerprint subset)
and the machine readable instructions, when executed, further to cause the compute node to, in response to a determination that the signature node number for the first site signature corresponds to a second number assigned to a second compute node, compare the neighborhood of site signatures including the first site signature to ones of a second set of the reference signatures to identify a second matched reference 
 the second set of the reference signatures stored in a second memory partition, the second memory partition different than the first memory partition. (paragraph 0080, 0120, different regions for fingerprints)
As per claim 20, Lienhart teaches determining the signature node number for the first site signature based on (1) a number associated with the first site signature and (2) a total number of compute nodes. (paragraphs 0145, 0146, 0148, channel identifier)


Allowable Subject Matter
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-6, 11-13, and 17-19 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the steps of the compute node further includes: a linear list of the reference signatures; and a nested distributed map (NDMap), the compute node to query the NDMap using the first site signature as a key to retrieve an inner map, the inner map including locations in the linear list of the reference signatures corresponding to the first site signature, the compute node to compare the first site signature to the reference signatures corresponding to the locations included in the NDMap, as disclosed in ddependent claim 4 and similarly in dependent claims 11 and 17.
s 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US Publication 2016/0366474 A1)
Sharon (US Publication 2013/0326573 A1)
Park (US Publication 2016/0127781 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168